Citation Nr: 1825757	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depressive disorder, posttraumatic stress disorder (PTSD), and alcohol abuse disorder (claimed as adjustment disorder with depressed mood).

2.  Entitlement to an initial compensable evaluation for hyperhidrosis.  

3.  Entitlement to an initial compensable evaluation for allergic rhinitis with perforated deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 2004 to March 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board notes that the Veteran submitted his service connection claim for adjustment disorder with depressed mood.  In the March 2014 notice of disagreement, he added PTSD; and in the October 2014 VA Form 9, he added alcoholism.  As a function of the Board's de novo review authority, the Board has recharacterized the Veteran's claim for adjustment disorder with depressed mood as a claim for an acquired psychiatric disorder, to include adjustment disorder, depressive disorder, posttraumatic stress disorder (PTSD), and alcohol abuse disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2012 to address the psychiatric claim on appeal.  At the time of the examination, the examiner determined the Veteran did not have a current diagnosis for an acquired psychiatric disorder and therefore did not provide a nexus opinion.  VA treatment records in the record from December 2013 and March 2014 provide positive diagnoses for depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.  Accordingly, a new VA examination is necessary to provide a nexus opinion as to the Veteran's "current" acquired psychiatric disorder diagnoses.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran's last examinations with regard to his hyperhidrosis and allergic rhinitis were provided in October 2012.  In an August 2015 statement, the Veteran's representative requested that the Veteran be reexamined, as the Veteran's disabilities had worsened since the last examination and the existing evidence was too old to adequately evaluate the current state of his disabilities.  The Board will, therefore, remand for new VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate 38 C.F.R. § 3.159(b) notice letter that includes an explanation of the type of evidence that may be relevant in corroborating the occurrence of a stressor in claims for service connection for PTSD.

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159 (c)).

3.  Thereafter, the AOJ should provide the Veteran with a new VA mental health examination by a psychiatrist or psychologist to ascertain the nature and etiology of any current psychiatric disability. The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

a.  Identify (by diagnosis) all psychiatric disabilities found. Specifically, does he have a diagnosis of anxiety disorder, depressive disorder, PTSD, and alcohol abuse disorder in accordance with DSM-V?  Please also include a discussion of the validity of past diagnoses.

b.  Identify the likely etiology for each diagnosed psychiatric disability entity.  Specifically is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active service/events that occurred while he was on active duty?  If not, please identify the etiology for the diagnosed disability considered more likely.

The examiner must include a rationale with all opinions.

4.  The AOJ should also provide the Veteran with new VA examinations by a qualified medical professional to assess the current level of severity of the Veteran's service-connected hyperhidrosis and allergic rhinitis disabilities.  

The Veteran's entire record must be made available for review in conjunction with the examinations.  The examiners are to conduct all necessary tests and studies, utilizing the appropriate Disability Benefits Questionnaires.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




